Case: 17-60542      Document: 00514554367         Page: 1    Date Filed: 07/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 17-60542                              FILED
                                  Summary Calendar                        July 13, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
GERARDO RIVERA-VALERINO,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A202 189 367


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Gerardo Rivera-Valerino, a native and citizen of Honduras, petitions for
review of a decision of the Board of Immigration Appeals (BIA) affirming the
denial of his applications for asylum, withholding of removal, and protection
under the Convention Against Torture (CAT).
       The BIA found Rivera-Valerino ineligible for asylum or withholding of
removal because he failed to show that the Honduran government was unable


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60542    Document: 00514554367     Page: 2   Date Filed: 07/13/2018


                                 No. 17-60542

or unwilling to help him. See Shehu v. Gonzales, 443 F.3d 435, 438 (5th Cir.
2006); Adebisi v. INS, 952 F.2d 910, 914 (5th Cir. 1992). Rivera-Valerino
waived his challenge to this dispositive finding by failing to address it in his
brief, see Bouchikhi v. Holder, 676 F.3d 173, 179 (5th Cir. 2012), and, in any
event, substantial evidence supports the BIA’s determination, see Chen v. Gon-
zales, 470 F.3d 1131, 1134 (5th Cir. 2006). Similarly, substantial evidence sup-
ports the BIA’s conclusion on Rivera-Valerino’s CAT claim—that he neither
suffered past torture nor faced a likelihood that the Honduran government
would consent to or acquiesce in such treatment. See 8 C.F.R. § 1208.18(a);
Chen, 470 F.3d at 1141–42.
      The petition for review is DENIED.




                                       2